EXHIBIT 8.1 ORGANIZATIONAL STRUCTURE As of April30, 2007, we had the following significant subsidiaries: CHC Helicopter Corporation Principal Subsidiaries Subsidiary Jurisdiction of Incorporation Percentage of votes attaching to voting securities beneficially owned, controlled or directed by the Company CHC Helicopters International Inc. Canada 100% CHC Composites Inc. Canada 100% 4083423 Canada Inc. Canada 100% CHC Helicopters (Barbados) Limited Barbados 100% CHC Leasing (Barbados) Limited Barbados 100% CHC Capital (Barbados) Limited Barbados 100% Canadian Helicopters (UK) Limited Scotland 100% Survival-One Limited Scotland 100% CHC Scotia Limited England and Wales 100% Heliworld Leasing Limited England and Wales 100% Vinland Denmark AS Denmark 100% CHC Denmark ApS Denmark 100% Helicopter Services Group AS Norway 100% CHC Helikopter Service AS Norway 100% Heli-One (Norway) AS Norway 100% Heliwest AS Norway 100% Heli-One (Europe) AS Norway 100% Heli-One America Leasing Inc. Canada 100% Heli-One (UK) Limited Scotland 100% Lloyd Off-Shore Helicopters Services Pty. Ltd. Australia 100% CHC Helicopters (Africa) Pty. Ltd. South Africa 100% CHC Helicopters South Africa (Proprietary) Ltd. South Africa 75% CHC Ireland Limited Ireland 100% CHC Sweden AB Sweden 100% CHC Helicopters Netherlands BV The Netherlands 100% Schreiner Luchtvaart Groep BV The Netherlands 100% CHC Airways BV The Netherlands 100% Heli-One (Netherlands) BV The Netherlands 100% Capital Aviation Services B.V. The Netherlands 100% CHC Reinsurance SA Luxembourg 100% CHC (Chad) SA Chad 100% Aero Turbine Support Ltd. British Columbia 100% CHC Global Operations Inc. Canada 100% CHC Global Operations (Canada) Inc. Canada 100% Heli-One (US) Inc. Delaware 100% Heli-One USA Inc. Texas 100% BHH - Brazilian Helicopter Holdings SA Brazil 20% BHS - Brazilian Helicopter Services Táxi Aéreo SA Brazil 20%
